                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 STEVEN D. LISLE,

            Plaintiff,

 v.                                             Case No. 3:18-CV-1736-NJR-MAB

 LISA GOLDMAN, JACQUELINE
 LASHBROOK, ANA SCHOTT, and
 CASSANDRA CHITTY,

            Defendants.


                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Steven D. Lisle is an inmate in the Illinois Department of Corrections

(“IDOC”) who brings this action under 42 U.S.C. § 1983 for alleged violations of his Eighth

Amendment rights. Lisle filed the complaint in this case in September 2018 (Doc. 1). He

alleges he was placed on suicide watch while incarcerated at Menard Correctional Center

(“Menard”) in February and August 2018, and Defendants failed to remove unsafe objects

from his cell, which he used to cut himself and then swallowed (Id.). Lisle alleges he was

taken to the healthcare unit, but Defendants ordered him to return to his cell before he

received medical care (Id.).

       In November 2018, Lisle filed another case in this district court, making similar

allegations. SDIL Case No. 18-cv-2052. There, Lisle states he was placed on suicide watch at

Menard in October 2018, and Defendants failed to remove a metal object from his cell, which

he used to injure himself. SDIL Case No. 18-cv-2052, Doc. 7). Defendant Cassandra Chitty
allegedly watched Lisle cut himself but did nothing to stop him, and then refused to obtain

medical care for him afterwards (Id.). Lisle alleges Defendant Jacqueline Lashbrook destroyed

camera footage of the cell, even though he provided her with notice of the suicide attempt

and requested that she preserve the footage (Id.).

       The two cases were consolidated in November 2018 (Doc. 28), and SDIL Case No. 18-

cv-1736 was designated as the lead case (Id.). Lisle currently proceeds on the following counts:

              Count 1:       Goldman, Lashbrook, and Schott violated Lisle’s Eighth
                             Amendment rights in February and August 2018 by
                             placing him in a crisis cell with unsafe conditions;

              Count 2:       Goldman, Lashbrook, and Schott violated Lisle’s Eighth
                             Amendment rights by ordering him to return to his cell
                             without medical treatment for injuries he sustained
                             during suicide attempts in February and August 2018;

              Count 6:       Lashbrook and Goldman violated Lisle’s Eighth
                             Amendment rights in October 2018 by placing him in a
                             crisis cell with unsafe conditions;

              Count 7:       Chitty and Lashbrook were deliberately indifferent to
                             Lisle’s suicide attempt in October 2018, in violation of the
                             Eighth Amendment; and

              Count 8:       Lashbrook violated Illinois state law by destroying the
                             camera footage of the incident.

       On April 2, 2019, Defendants filed a motion for summary, arguing Lisle failed to

exhaust his administrative remedies (Doc. 70). According to Defendants, Lisle’s discovery

disclosures state he wrote two relevant grievances on August 22 and 23, 2018, and submitted

two emergency grievances to Lashbrook (Id.). There are no copies of these grievances in the

record, and the grievance counselor’s records only show Lisle filed one emergency grievance,

which was returned as a non-emergency (Id.). Lisle does not make any allegations that he

filed a grievance with the Administrative Review Board (“ARB”), and the ARB’s records do
not contain any written grievances regarding Lisle’s placement on crisis watch during the

relevant period (Id.). Lisle opposes the motion and argues he was unable to comply with the

grievance process because Lashbrook refused to process his grievances (Doc. 78).

       A hearing was held on July 18, 2019, pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir.

2008) (Doc. 91). Defendants called Kelly Pierce as a witness; she testified via

videoconferencing (Id.). Pierce is a grievance counselor at Menard, and she explained that

inmates have access to lockboxes in their respective living units, in which they can submit

grievances. The facility collects the grievances from the lockboxes on a daily basis, and

documents who collects the grievances. The grievances are taken to the counselors, who

assign each grievance a number and keep a log of all of an inmates’ submissions. Pierce

reviewed Lisle’s grievance log, which indicates Lisle submitted an emergency grievance on

October 25, 2018 (Def. Ex. C). Menard returned the grievance to Lisle on October 26, 2018,

because the facility determined it was a non-emergency (Id.). The log does not reflect that

Lisle filed any grievances in August 2018 (Id.).

       Lisle also testified at the hearing via videoconferencing. He said he filed four

grievances in August 2018 and never received a response. Lisle followed up with his

grievance counselor to inquire about the status of his grievances, and the counselor told him

the office did not receive any of them. Lisle’s counseling summary confirms that Lisle

contacted his counselor on September 5, 2018, to ask about a grievance (Doc. 78, Ex. 1).

                                       LEGAL STANDARDS

       Summary judgment is proper only where the moving party can demonstrate no

genuine issue of material fact exists and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Ruffin-Thompkins v.
Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005). All facts and reasonable

inferences must be construed in favor of the non-moving party. Blow v. Bijora, Inc., 855 F.3d

793, 797 (7th Cir. 2017) (citing Calumet River Fleeting, Inc. v. Int’l Union of Operating Eng’rs,

Local 150, AFL-CIO, 824 F.3d 645, 647-48 (7th Cir. 2016)).

       The Prison Litigation Reform Act (“PLRA”) requires prisoners to exhaust all

administrative remedies before bringing suit under 42 U.S.C. § 1983. 42 U.S.C. § 1997e(a);

Dole v. Chandler, 438 F.3d 804, 808 (7th Cir. 2006). Proper exhaustion requires an inmate to

“file complaints and appeals in the place, and at the time, the prison’s administrative rules

require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002).

       Under the procedures set forth in the Illinois Administrative Code, an inmate is

required to file a written grievance within 60 days of the “incident, occurrence or problem

that gives rise to the grievance.” 20 ILL. ADMIN. CODE § 504.810(a). The grievance must be filed

with the inmate’s counselor, unless certain discrete issues are being grieved. Id. If the

complaint is not resolved through a counselor, the grievance is considered by a grievance

officer who must render a written recommendation to the Chief Administrative Officer

(usually the Warden) within two months of receipt, “when reasonably feasible under the

circumstances.” Id. at § 504.830(e). The Warden then advises the inmate of a decision on the

grievance. Id.

       An inmate may also file an emergency grievance if “there is a substantial risk of

imminent personal injury or other serious or irreparable harm to the offender.” Id. at

§ 504.840(a). The grievance is forwarded directly to the Warden and, if the Warden

determines the grievance should be handled as an emergency, he or she must expedite the

grievance process. Id. at § 504.840(b). If the Warden determined the grievance is not an
emergency, the offender must be notified in writing that he may resubmit the grievance as

non-emergent, in accordance with the standard grievance process. Id. at § 504.840(c).

       An inmate is required to only exhaust the administrative remedies available to him.

See 42 U.S.C. § 1997e(a). An administrative remedy is unavailable if a prison official fails to

respond to an inmate’s grievance. Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002).

                                         DISCUSSION

       There is no documentation that Lisle properly submitted any grievances related to the

events underlying this action. The cumulative counseling summary and the grievance log

document several grievances Lisle submitted, but do not show that Lisle filed any grievances

in August 2018 regarding his placement on crisis watch. Although Lisle filed an emergency

grievance in October 2018, the grievance log indicates it was deemed a non-emergency and

returned to Lisle. There are no records that Lisle resubmitted the grievance through the

standard procedure, as required under the Illinois Administrative Code. 20 ILL. ADMIN. CODE

§ 504.840(c). Similarly, the ARB’s records do not contain any relevant grievances from Lisle.

       But Lisle argues he submitted grievances, and Menard failed to respond, which

rendered the grievance process unavailable. To corroborate his testimony, Lisle points to his

cumulative counseling summary, which states Lisle inquired about the status of a grievance

in September 2018. The Court notes, however, that the counselor could not locate the

grievance.

       Aside from Lisle’s own testimony, there is no evidence that Lisle submitted relevant

grievances in August 2018, or that he did not receive a response to his emergency grievance

in October 2018. Further, Defendants have provided testimony and documentary evidence

that Lisle failed to exhaust his administrative remedies. According to Pierce, inmates have
access to lockboxes in which to submit grievances, and grievance counselors review and keep

detailed logs of the submissions on a daily basis. Lisle’s testimony that he submitted several

grievances that were not logged and/or not responded to is simply not credible. See Wilborn

v. Ealey, 881 F.3d 998, 1004 (7th Cir. 2018) (“At Pavey hearings, judges may hear evidence,

find facts, and determine credibility.”).

                                            CONCLUSION

       Accordingly, the Motion for Summary Judgment on Exhaustion filed by Defendants

Lisa Goldman, Ana Schott, Cassandra Chitty, and Jacqueline Lashbrook (Doc. 70) is

GRANTED. This action is DISMISSED with prejudice, and the Clerk of Court is

DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: August 13, 2019

                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge
